


115 HRES 800 IH: Amending the Rules of the House of Representatives to require the House to replace the Speaker on the first day of the second session of a Congress if the most recent fiscal year ended with a significant Federal budget deficit, and for other purposes.
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 800
IN THE HOUSE OF REPRESENTATIVES

March 22, 2018
Mr. Cooper submitted the following resolution; which was referred to the Committee on Rules

RESOLUTION
Amending the Rules of the House of Representatives to require the House to replace the Speaker on the first day of the second session of a Congress if the most recent fiscal year ended with a significant Federal budget deficit, and for other purposes.

 
1.Replacement of Speaker at beginning of second session in case of significant Federal budget deficit 
(a)ReplacementRule I of the Rules of the House of Representatives is amended by adding at the end the following new clause:   Replacement of Speaker at beginning of second session13.  (a)On the first day of the second session of a Congress, the position of Speaker shall be declared vacant and the individual who served as Speaker as of the last day of the first session of the Congress shall not be eligible to serve as Speaker in the second session if the most recent fiscal year ended with a significant Federal budget deficit. 
(b)For purposes of this clause, a fiscal year ended with a significant Federal budget deficit if the total estimated outlays of the Government for the fiscal year exceeded the total estimated receipts for that fiscal year by an amount equal to or greater than 5 percent of the gross domestic product for the United States for that fiscal year. (c)Paragraph (a) shall not apply if the House determines that the significant Federal budget deficit for a fiscal year was attributable to a national emergency or a recession.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to the One Hundred Sixteenth Congress and each succeeding Congress.   